                                                                                                                                                                       I\

         "'Ao24ss     (Rev. 12/11) Judgment in a Criminal Petty Case
                      Sheet 1


                                                UNITED STATES DISTRICT COURT
                                                     SOUTHERN DISTRICT OF CALIFORNIA
                       UNITED STATES OF AMERICA                                       JUDGMENT IN A CRIMINAL CASE
                                           v.                                         (For Offenses Committed On or After November 1, 1987)

                    FRANCISO GARCIA                                                   Case Number: 19CR1070-RNB
                                                                                      LAUREN J. CLARK, FEDERAL DEFENDERS
                                                                                      Defendant's Attorney
     REGISTRATION NO. 61064298

     D
     THE DEFENDANT:
     181 pleaded guilty to count(s) ONE (1) of the SUPERSEDING INFORMATION (Misdemeanor)
     0      was found guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
            after a plea of not guilty.
            Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                               Count
     Title & Section                         Nature of Offense                                                                                Number(sl
8 use 1325(a)(2)                        ILLEGAL ENTRY (Misdemeanor)




                The defendant is sentenced as provided in pages 2 through _ __;2=-- of this judgment.

   0      The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
   181 Count(s) UNDERLYING INFORMATION (felony)                                     is ~ areO dismissed on the motion of the United States.
   181 Assessment: $10.00 remitted


   181    Fine waived                                  0    Forfeiture pursuant to order filed      - - - - - - - - - - , included herein.
               IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any change of name, residence,
         or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution, the
         defendant shall notify the court and United States Attorney of any 1naterial change in the defendant's economic c1..•r,c,,,_..-:r..




                                                                                      UNITED STATES MAGISTRATE JUDGE
                                           MAY 13 2019
                                                                                                                                                l 9CR1070-RNB
                                 CLEHK US DISTRICT COURT
                              SOUTHERN DISTRICT OF CALIFORNIA
                              BY                                  De PU TY
"
    AO 2458      (Rev. 12/11) Judgment in Criminal Petty Case
                 Sheet 2 - Imprisonment

                                                                                                             Judgment - Page _ _2_    of     2
    DEFENDANT: FRANCISCO GARCIA
    CASE NUMBER: 19CR1070-RNB
                                                                      IMPRISONMENT
              The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of
                                                           Time Served



         D Sentence imposed pursuant to Title 8 USC Section 1326(b).
         D The court makes the following recommendations to the Bureau of Prisons:



         D The defendant is remanded to the custody of the United States Marshal.
         D The defendant shall surrender to the United States Marshal for this district:
                Oat                                        oa.m.         op.m.        on _ _ _ _ _ _ _ _ _ _ __

                   as notified by the United States Marshal.

         D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
              D~~~~~~~~~~~~~~~~~~~~~~~-
              D    as notified by the United States Marshal.
              D    as notified by the Probation or Pretrial Services Office.


                                                                            RETURN
    I have executed this judgment as follows:

            Defendant delivered on                                                             to

    at                                                          with a certified copy of this judgment.


                                                                                                          UNITED STAIBS MARSHAL


                                                                                 By   -----=-=--=------------
                                                                                                     DEPUTY UNITED STATES MARSHAL




                                                                                                                                     19CR1070-RNB
